Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The primary reason for the allowance of the Claims 1 and 14 is the inclusion of the limitation, “receiving graph logic that specifies a sequence of invocations, including a current invocation and a next invocation, of a plurality of parallelism operations that can detect whether the graph logic should prematurely terminate; initiating, on a plurality of computers, execution of the graph logic to process a distributed graph; registering, before the current invocation, reversion logic for a modification of the distributed graph that said execution of the graph logic caused; detecting, during said current invocation, that the graph logic should prematurely terminate; terminating the execution of the graph logic on the plurality of computers without performing said next invocation in the sequence of invocations; the reversion logic reversing the modification of the distributed graph.” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1 and 14.

Hildebrand (US 2017/0177870) discloses “graphics, scientific applications, financial applications and other parallel workloads may benefit from the performance of the GPU and be executed accordingly, whereas more sequential applications, such as operating system kernel or application code may be better suited for the CPU” (paragraph [0119]) and “Processor 1812 may include logic and/or instructions for initiating an error or exception handling sequence, in this case, which may result in performing a standard full secure boot (or reboot) sequence, a restart of system 1800, or a shutdown of system 1800” (paragraph [0169]).
Elliott et al. (US 2017/0004005) discloses “if the exception is due to completion of a parallel search or the reaching of a goal by one thread, then a value in memory is set indicating this, and the exception handler (exception handling software) checks that value and terminates threads that the value applies to immediately” (paragraph [0108]) and “each task that is issued to the GPU 3 contains reference to three programs (sequences of instructions to be executed)” (paragraph [0113]).
Mellempudi et al. (US 2021/0110508, US 2018/0322607) discloses “the process elements 483 are stored in response to GPU invocations 481 from applications 480 executed on the processor 40” (paragraph [0108]) and “A shared exponent, or scale factor (SF), can be stored in an SF register 1930 to enable reversion of the precision preserving shifts to generate output data” (paragraph [0225]).
Standard et al. (US 2019/0057539) discloses “In the GPU, a thread (also called an execution thread or thread of execution), in general, executes a sequence of computer-executable instructions and may have data (e.g., defining a state) associated with it in local memory (138) and/or shared memory (120)” (paragraph [0028]).

Each of prior arts above teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-13 and 15-20 depending on claims 1 and 14 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday through Friday from 9:30 A.M - 6:30 P.M EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        5/13/2022